Case 1:21-cv-00142-SOM-KJM Document 1-1 Filed 03/16/21 Page 1 of 6               PageID #: 5




 LOWENTHAL & LOWENTHAL, LLLC
 By: JACOB K. LOWENTHAL (9945)
                                                                          Electronically Filed
 33 North Market Street, Suite 101
                                                                          SECOND CIRCUIT
 Wailuku, Maui, Hawai'i 96793
                                                                          2CCV-XX-XXXXXXX
 Telephone: (808) 242-5000
 Facsimile:    (808) 242-1500                                             26-FEB-2021
 Email: jkl@lowenthal-hawaii.com                                          11:55 AM
                                                                          Dkt. 1 CMPS
 Attorneys for Plaintiff

                     IN THE CIRCUIT COURT OF THE SECOND CIRCUIT

                                         STATE OF HAWAI'I

  BRYAN HOWDYSHELL,                              Civil No. _____________________.
                                                 (Other Non-Vehicle Tort)
                           Plaintiff,

         vs.
                                                 COMPLAINT; SUMMONS.
  DERENSIS ASSOCIATES INC dba BLUE
  WATER RAFTING, A CORPORATION;
  JOHN DOES 1-20; JANE DOES 1-20;
  DOE CORPORATIONS 1-20; DOE
  PARTNERSHIPS 1-20; DOE
  GOVERNMENTAL ENTITIES 1-20.

                           Defendants.




        Plaintiff, BRYAN HOWDYSHELL, by and through his attorney, hereby makes the

 following claims:

                                             PARTIES

 1. Plaintiff BRYAN HOWDYSHELL at all times relevant hereto was a resident of California and

    visitor within the County of Maui, Hawaii.

 2. Defendant DERENSIS ASSOCIATES, INC, dba BLUE WATER RAFTING (“Blue Water



                                             EXHIBIT 1
Case 1:21-cv-00142-SOM-KJM Document 1-1 Filed 03/16/21 Page 2 of 6                     PageID #: 6




    Rafting”) is a foreign corporation doing business in the County of Maui, State of Hawai’i, and

    subject to the jurisdiction of this Court.

 3. Plaintiff is presently unable to ascertain the true names of Defendants John Does 1-20, Jane

    Does 1-20, Doe Corporations 1-20, Doe Partnerships 1-20, Doe Non-Profit Entities 1-20, Doe

    Governmental Entities 1-20 (herein Doe Defendants), who are therefore sued herein under

    fictitious names. Doe Defendants are connected with the named Defendants; and/or are the

    agents, servants, employees, representatives or independent contractors of the named

    Defendants; and/or were in some manner engaged in the activities alleged herein; and/or were

    in some manner responsible for the injuries and damages sustained by Plaintiff. Pursuant to

    Hawai'i Rules of Civil Procedure Rule 17(d), Plaintiff will seek leave of Court to identify and

    substitute the true names, capacities, and responsibilities of the Doe Defendants when they are

    ascertained.

                                  JURISDICTION AND VENUE

 4. The Circuit Court of the Second Circuit, State of Hawaii, has jurisdiction over this matter

    pursuant to Haw. Rev. Stat. § 603-21.5.

 5. Venue is proper pursuant to Haw. Rev. Stat. § 603-36(5) because the claims for relief arose in

    this Circuit.

                                    FACTUAL ALLEGATIONS


 6. On or about March 12, 2019, Plaintiff was vacationing on Maui, Hawai’i.

 7. Plaintiff went on a whale watching expedition on Defendant’s Blue Water Rafting rigid

    aluminum inflatable vessel named “Pineapple Express.”

 8. The tour advertised itself as “guaranteeing” the sighting of a whale.


                                                 2
Case 1:21-cv-00142-SOM-KJM Document 1-1 Filed 03/16/21 Page 3 of 6                         PageID #: 7




 9. There were approximately 10 people on the vessel, including the two Blue Water Rafting tour

    guides, Toby and Sandy, agents of Blue Water Rafting.

 10. Toby and Sandy informed Plaintiff and the other guests what to expect during the tour.

 11. Plaintiff observed Toby, the captain, smoking furtively on a vape device several times

    throughout the trip. Toby attempted to conceal the vape pen behind his hand while he smoked.

 12. Toby proclaimed several times that the tour was turning into “extreme whale watching” as he

    drove them farther and farther out to sea, boasting, “No other tour company would ever take

    you this far out to see whales.”

 13. The weather became stormy and threatening and the sea became very choppy. Toby warned,

    “We are going to pay the piper getting back to shore.”

 14. Toby proceeded to drive the boat at high speed, despite the rough conditions.

 15. Within five minutes of heading back to shore, a pair of huge waves raised the bow and slammed

    the boat down.

 16. Plaintiff was lifted far off his seat and was slammed down hard onto the lightly-padded bench.

 17. Plaintiff heard a sickening crunching sound and was overwhelmed with the most intense pain

    he had ever felt.

 18. No longer able to support his body weight, he fell lengthwise onto the bench, screaming in pain

    and yelling, “My back, my back!”

 19. Plaintiff suffered a traumatic burst fracture of the L2 vertebra, including a compression fracture

    of the superior endplate of the vertebra with retropulsion of the vertebral body segment and an

    anterior wedge compression deformity of the vertebral body with 30% to 50% loss of vertebral

    body height on the right side.



                                                   3
Case 1:21-cv-00142-SOM-KJM Document 1-1 Filed 03/16/21 Page 4 of 6                            PageID #: 8




 20. The injury left Plaintiff permanently disabled with unremitting, intractable pain.

                                              LIABILITY

                                      COUNT I – NEGLIGENCE

 21. Plaintiff alleges and incorporates by reference all preceding paragraphs of the Complaint as

     though fully set forth herein.

 22. Defendant Blue Water Rafting, by and through its agents, had a duty toward Plaintiff to

     exercise reasonable care to ensure the safety of patrons and the public such as Plaintiff.

 23. Defendant breached its duty to Plaintiff by failing to ensure Plaintiff was safe by failing to ensure

     its agents were sober while entrusted with the safety of Plaintiff; failing to properly navigate

     the vessel; failing to provide proper seat padding; failing to secure Plaintiff; and taking Plaintiff

     out in elevated swell conditions.

 24. Additionally, Defendant’s mode of operation of “guaranteeing” the sight of the whale which

     results in taking passengers too far from shore in stormy conditions and high swells created a

     foreseeable risk of harm to Plaintiff.

 25. Defendant’s breaches and mode of operation were a legal cause of injury to Plaintiff.

                                      INJURIES AND DAMAGES

 26. As a direct and proximate result of Defendant’s actions, Plaintiff sustained injuries for which

     he is entitled to be compensated, including but not limited to the following:

         a. Past, present and future pain and suffering;

         b. Past, present and future mental distress and anguish; and

         c. Health care expenses for past and future treatment related to the above.

 WHEREFORE, Plaintiff respectfully requests the following:



                                                    4
Case 1:21-cv-00142-SOM-KJM Document 1-1 Filed 03/16/21 Page 5 of 6                      PageID #: 9




        a. That Defendants be found jointly and severally liable for the injuries, damages and

           losses described above;

        b. That appropriate relief be granted, including awards of general, special,

           consequential, exemplary and punitive damage awards, in amounts to be proven at

           trial, along with reasonable attorney’s fees and costs, and such other and further

           equitable relief as the Court deems just and proper.



 Dated: Wailuku, Maui, Hawai'i February 26, 2021.

                                                     /s/ JACOB K. LOWENTHAL________
                                                     JACOB K. LOWENTHAL
                                                     Attorney for Plaintiff




                                                 5
      Case 1:21-cv-00142-SOM-KJM Document 1-1 Filed 03/16/21 Page 6 of 6                                                          PageID #: 10
      STATE OF HAWAI‘I                   SUMMONS
   CIRCUIT COURT OF THE            TO ANSWER CIVIL COMPLAINT
   SECOND      CIRCUIT
CASE NUMBER                                                    PLAINTIFF’S NAME & ADDRESS, TEL. NO.
                                                               LOWENTHAL & LOWENTHAL, LLLC
                                                               JACOB K. LOWENTHAL (9945)
PLAINTIFF                                                      33 N Market St, Suite 101
BRYAN HOWDYSHELL                                               Wailuku HI 96793




DEFENDANT(S)
DERENSIS ASSOCIATES INC dba BLUE
WATER RAFTING, A CORPORATION; JOHN
DOES 1-20; JANE DOES 1-20; DOE
CORPORATIONS 1-20; DOE PARTNERSHIPS
1-20; DOE GOVERNMENTAL ENTITIES 1-20.




TO THE ABOVE-NAMED DEFENDANT(S)
      You are hereby summoned and required to filed with the court and serve upon
    LOWENTHAL & LOWENTHAL, LLLC
    JACOB K. LOWENTHAL (9945)
    33 N Market St, Suite 101
    Wailuku HI 96793

    _______________________________________________________________________________________________,
   plaintiff’s attorney, whose address is stated above, an answer to the complaint which is herewith served upon you, within
   20 days after service of this summons upon you, exclusive of the date of service. If you fail to do so, judgment by default
   will be taken against you for the relief demanded in the complaint.
      THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M. AND 6:00 A.M. ON
      PREMISES NOT OPEN TO THE GENERAL PUBLIC, UNLESS A JUDGE OF THE ABOVE-ENTITLED
      COURT PERMITS, IN WRITING ON THIS SUMMONS, PERSONAL DELIVERY DURING THOSE HOURS.

      A FAILURE TO OBEY THIS SUMMONS MAY RESULT IN AN ENTRYOF DEFAULT AND DEFAULT
      JUDGMENT AGAINST THE DISOBEYING PERSON OR PARTY.


                                                                                             Effective Date of 28-Oct- 2019
                                                                                             Signed by: /s/ D. Pellazar Clerk,
DATE ISSUED                                                                                  2nd Circuit, State of Hawai`i
              _______________________________


              If you need an accommodation for a disability when participating in a court program, service, or activity, please contact the ADA Coordinator
              as soon as possible to allow the court time to provide an accommodation:
              Call (808) 244-2855 FAX (808) 244-2932 OR Send an e-mail to: adarequest@courts.hawaii.gov. The court will try to provide, but cannot
              guarantee, your requested auxiliary aid, service or accommodation.
